Order filed, September 13, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00650-CV
                                   ____________

           PAUL Z. POCHRON AND DEBORAH POCHRON, Appellant

                                           V.

                         LAWRENCE S. OLESKY, Appellee


                   On Appeal from the 434th Judicial District Court
                              Fort Bend County, Texas
                       Trial Court Cause No. 08-DCV-164803


                                        ORDER

      The reporter’s record in this case was due August 13, 2012, 2012. See Tex. R.
App. P. 35.1. On August 30, 2012, this court granted the court reporters request for
extension of time to file the record until September 12, 2012. To date, the record has not
been filed with the court. Because the reporter’s record was not filed within the time
prescribed in the first request, the court GRANTS your second request and issues the
following order.
       We order Karen Woolsey, the official court reporter, to file the record in this
appeal on or before October 12, 2012. No further extension will be entertained
absent exceptional circumstances. The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If
Karen Woolsey does not timely file the record as ordered, the Court may issue an order
directing the trial court to conduct a hearing to determine the reason for the failure to file
the record.



                                       PER CURIAM